EXHIBIT 5.4 May 15, 2012 TO:UNITED STATES SECURITIES AND EXCHANGE COMMISSION RE: ENCANA CORPORATION (“ENCANA”) REGISTRATION STATEMENT ON FORM F-10 We hereby consent to the use of and reference to our name and our reports, and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana's petroleum and natural gas reserves and contingent resources, as at December 31, 2011, in the Registration Statement on Form F-10 of Encana Corporation (File No. 333-181196). Sincerely, McDANIEL & ASSOCIATES CONSULTANTS LTD. /s/ P.A. Welch, P. Eng. P.A. Welch, P. Eng. President & Managing Director Calgary, Alberta
